Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 1 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 2 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 3 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 4 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 5 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 6 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 7 of 10
Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 8 of 10
               Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 9 of 10
                                                           Invoice
SOUTHERN DISTRICT REPORTERS PC
Tax ID No. XX-XXXXXXX                                                              INVOICE NO.: 0503786-IN
                                                                                 INVOICE DATE: 09/11/18
500 Pearl St.
Room 330                                                                         CUSTOMER NO.: 1007222
New York, NY 10007                                                         WORK ORDER NO.: 194423
Tel No. (212) 805-0300
                                                                                 SALESPERSON: CSIW



Michael Faillace & Associates,
60 East 42nd Street
Suite 4510
New York, NY 10165
Attention:Michael Faillace
                                                                            *PAYMENT IS DUE UPON RECEIPT*

 JOB DATE                VICENTE CARRASCO FLORES, ET AL. V NYC PA

                         CASE NO.       17CV06915


 9/7/2018          Original                                             116.00    Pages at            $3.93   455.88




                                                                                               Net Invoice:   455.88
                                                                                             Less Discount:     0.00
                                                                                                   Freight:     0.00
                                                                                                 Sales Tax:     0.00
                                                                                             Invoice Total:   455.88

                                     WE ACCEPT VISA, MASTERCARD, AMERICAN EXPRESS AND DISCOVER
                                    PLEASE MAKE CHECK PAYABLE TO SOUTHERN DISTRICT REPORTERS PC
              Case 1:17-cv-06915-LGS Document 81-2 Filed 10/05/18 Page 10 of 10
                                                           Invoice
SOUTHERN DISTRICT REPORTERS PC
Tax ID No. XX-XXXXXXX                                                              INVOICE NO.: 0503788-IN
                                                                                 INVOICE DATE: 09/11/18
500 Pearl St.
Room 330                                                                         CUSTOMER NO.: 1007222
New York, NY 10007                                                         WORK ORDER NO.: 194422
Tel No. (212) 805-0300
                                                                                 SALESPERSON: CSIW



Michael Faillace & Associates,
60 East 42nd Street
Suite 4510
New York, NY 10165
Attention:Michael Faillace
                                                                            *PAYMENT IS DUE UPON RECEIPT*

 JOB DATE                VICENTE CARRASCO FLORES, ET AL. V NYC PA

                         CASE NO.       17CV06915


 9/5/2018          Original                                              85.00    Pages at            $3.93   334.05




                                                                                               Net Invoice:   334.05
                                                                                             Less Discount:     0.00
                                                                                                   Freight:     0.00
                                                                                                 Sales Tax:     0.00
                                                                                             Invoice Total:   334.05

                                     WE ACCEPT VISA, MASTERCARD, AMERICAN EXPRESS AND DISCOVER
                                    PLEASE MAKE CHECK PAYABLE TO SOUTHERN DISTRICT REPORTERS PC
